Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 14 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 4-14 and 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claims each recites in line 16 “is a proportion of the resolution of the sensing element”. The word “the” in front of the limitation(s) “resolution of the sensing element” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “is a proportion of [[the]] a resolution of the sensing element”.

In regards to claim(s) 4-13, the claim(s) is/are indefinite due to their dependency on indefinite claim 1.
 
In regards to claims 12 and 13, the claims each recites in line 1 “wherein the patient monitor is”. The word “the” in front of the limitation(s) “patient monitor” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has assumed that the claims are dependent on claim 11 which defines a patient monitor in order to advance prosecution.

In regards to claim 14, the claims each recites in line 10 “is a proportion of the resolution of the sensing element”. The word “the” in front of the limitation(s) “resolution of the sensing element” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “is a proportion of [[the]] a resolution of the sensing element”.

In regards to claim(s) 17-20, the claim(s) is/are indefinite due to their dependency on indefinite claim 14.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-11, 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al (US-2014/0187890) in view of Gattu et al. (US-2020/0137658) and Rombouts et al. (US-10,274,325).

In regards to claim 1, Mensinger  teaches a wireless patient monitoring system comprising at least one wireless physiological sensor having a sensing element that senses physiological parameter information from a patient and a sensor controller [fig. 2B element 10 (physiological sensor) and 12 (sensor controller), fig. 5 element 214 (sensor controller), par. 0031 L. 4-7, par. 0042 L. 9-13].
Mensinger does not teach that the sensor controller determines a current parameter value based on the physiological parameter information and compares the current parameter value to a prior parameter value to determine if the current parameter value is redundant of the prior parameter value.
On the other hand, Gattu teaches that a sensor controller can determine a current parameter value based on the sensed parameter information and can compare the current parameter value to a prior parameter value to determine if the current parameter value is redundant of the prior parameter value [fig. 3 steps 104 and 106, par. 0032, par. 0033 L. 1-4]. Furthermore, Gattu teaches that if the current parameter value is not redundant of the prior parameter value, control a wireless transmitter to wirelessly transmit the current parameter value [fig. 3 steps 106 and 108, par. 0033 L. 1-4 and L. 6-8]. Also, Gattu teaches if the current parameter value is redundant of the prior parameter value, not transmit the current parameter value [fig. 3 steps 106 and 110, par. 0034]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Gattu’s teachings of transmitting only values that are different in the system taught by Mensinger because it will permit the sensor to reduce the consumption of the battery [see Gattu par. 0020].
The combination of Mensinger and Gattu, as applied in claim 1 above, further teaches that the current parameter value is determined to be redundant if a difference between the current parameter value and the prior parameter value is less than a predetermined delta value (threshold difference) [see Gattu fig. 3 steps 100 106 and 110].  
The combination of Mensinger and Gattu, as applied in claim 2 above, further teaches that the threshold difference can be selected based on the type of sensor or can be selected by a user [see Gattu par. 0030 L. 5-13, par. 0037 L. 1-6]. However, the combination does not explicitly teach that the threshold difference is a proportion of a resolution of the sensing element.  
On the other hand, Rombouts teaches that the concept that thresholds to determine how different a value is can be selected based on a resolution of the sensing element [col. 17 L. 38-46].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Rombouts’ teachings of selecting the threshold difference based on the resolution of the sensing element in the system taught by the combination because it will permit the system to determine if a current parameter value is redundant or not accurately.
The combination of Mensinger, Gattu and Rombouts does not explicitly teach that the threshold difference is a proportion of the resolution of the sensing element. However, the combination teaches that the threshold difference is selected based on the resolution of the sensing element [see Rombouts col. 17 L. 38-46]. One of ordinary skill in the art, before the filing date of the claimed invention, would have realized that the selection of the value of the threshold difference depends on how aggressive/accurate the user wants the system to be when determining if a value is redundant or not. Therefore, one of ordinary skill in the art, before the filing date of the claimed invention, would have selected the threshold difference to be a proportion of the resolution of the sensing element because a proportion of the resolution of the sensing element is still a value based on the resolution of the sensing element as taught by the combination, and it will permit the system to be very aggressive/accurate when determining if a current parameter value is redundant or not. 
In regards to claim 4, the combination of Mensinger, Gattu and Rombouts, as applied in claim 1 above, further teaches that the sensor controller is further configured to track a number of redundant parameter values not transmitted and to automatically transmit the current parameter value when the number of redundant parameter values not transmitted reaches a threshold number of untransmitted values [see Gattu fig. 3 steps 112 and 114, par. 0035 L. 1-4 and L. 7-13].  

In regards to claim 5, the combination of Mensinger, Gattu and Rombouts, as applied in claim 1 above, further teaches that the sensor controller is further configured to track a number of redundant parameter values not transmitted [see Gattu fig. 3 steps 110 and 112, par. 0035 L. 1-4].
The combination teaches that the current value is transmitted when the controller determines that the current value is not redundant [see Gattu fig. 3 steps 106 and 108], and that the number of redundant parameter values not transmitted can be transmitted when a predefined condition occurs [see Gattu par. 0035 L. 10-13]. The combination does not teach that the predefined condition is when it is determined that the current value is not redundant and is going to be transmitted. However, one of ordinary skill in the art, before the effective filling date of the claimed invention, would have modified the system taught by the combination so the predefined condition used to transmit the untransmitted values is when it is determined that the current value is not redundant and is going to be transmitted because it will still help the system to reduce the number of transmissions and to reduce battery consumption by transmitting the stored data and a current value only when the current data indicates that there has been a change in the sensed condition.  

In regards to claim 6, the combination of Mensinger, Gattu and Rombouts, as applied in claim 1 above, further teaches that the sensor controller is further configured to track a period of time since a last transmitted parameter value and to automatically transmit the current parameter value when the period of time since the last transmitted parameter value exceeds a timeout value [see Gattu fig. 3 steps 112 and 114, par. 0035 L. 6-7 and L. 13-17].  

In regards to claim 7, the combination of Mensinger, Gattu and Rombouts, as applied in claim 1 above, further teaches that the prior parameter value is a last-transmitted parameter value by the wireless physiological sensor [see Gattu 4-6]. 

In regards to claim 8, the combination of Mensinger, Gattu and Rombouts, as applied in claim 1 above, further teaches that during initialization, a first parameter value is obtained and the first parameter value is used to determine if the current parameter value is redundant [see Gattu fig. 3 steps 102, 104 and 106]. This teaching means that the first parameter value is the prior parameter value and is also a most recently determined parameter value. In other words, the prior parameter value is a most recently determined parameter value by the wireless physiological sensor.  

 In regards to claim 9, the combination of Mensinger, Gattu and Rombouts, as applied in claim 1 above, further teaches that the current parameter value and the prior parameter value are discrete values describing the physiological parameter information of the patient [see Mensinger par. 0083 L. 3-9, see Gattu fig. 3].  

In regards to claim 10, the combination of Mensinger, Gattu and Rombouts, as applied in claim 8 above, further teaches that the current parameter value and the prior parameter value are both one of a temperature, a heart rate and an SpO2 [see Mensinger par. 0031 L. 4-7, par. 0082 L. 16-21].  

In regards to claim 11, the combination of Mensinger, Gattu and Rombouts, as applied in claim 1 above, further teaches that the system comprises a patient monitor configured to receive the current parameter value from the wireless physiological sensor and to assess the patient's physiological condition based thereon [see Mensinger fig. 2B element 102, par. 0048 L. 6-8].  

In regards to claim 14, the combination of Mensinger, Gattu and Rombouts, as shown in the rejection of claim 1 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method.

In regards to claim 17, the combination of Mensinger, Gattu and Rombouts, as shown in the rejection of claim 4 above, teaches the claimed limitations.

In regards to claim 18, the combination of Mensinger, Gattu and Rombouts, as shown in the rejection of claim 5 above, teaches the claimed limitations.

In regards to claim 19, the combination of Mensinger, Gattu and Rombouts, as shown in the rejection of claim 6 above, teaches the claimed limitations.

In regards to claim 20, the combination of Mensinger, Gattu and Rombouts, as shown in the rejection of claim 7 above, teaches the claimed limitations.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al (US-2014/0187890) in view of Gattu et al. (US-2020/0137658) and Rombouts et al. (US-10,274,325) as applied to claim(s) 11 above, and further in view of Feldman et al. (US-11,229,382).

In regards to claim 12, the combination of Mensinger, Gattu and Rombouts, as applied in claim 11 above, further teaches that teaches that the system comprises a patient monitor/receiver configured to receive the current parameter value [see Mensinger fig. 2B element 102, par. 0048 L. 6-8]. However,  the combination does not teach that the patient monitor tracks a period of time since a last received parameter value.
On the other hand, Feldman teaches the concept of a physiological data receiver that tracks a period of time since a last received parameter value and, if the period of time since the last received parameter value exceeds a timeout value, to prompt the wireless physiological sensor to transmit the current parameter value [col. 9 L. 59-65].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Feldman’s teachings of transmitting a request if data has not been received after a predetermined period of time in the system taught by the combination because it will permit the patient monitor to always have current parameter data in order to determines issues with a patient.

In regards to claim 13, the combination of Mensinger, Gattu and Rombouts, as applied in claim 11 above, further teaches that teaches that the system comprises a patient monitor/receiver configured to receive the current parameter value [see Mensinger fig. 2B element 102, par. 0048 L. 6-8]. However,  the combination does not teach that the patient monitor tracks a period of time since a last received parameter value.
On the other hand, Feldman teaches the concept of a physiological data receiver that tracks a period of time since a last received parameter value and to generate an alert if the period of time since the last received parameter value exceeds a timeout value [col. 9 L. 66-67, col. 10 L. 1-3].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Feldman’s teachings of generating an alert if data has not been received after a predetermined period of time in the system taught by the combination because it will permit the system to let the user know that the patient monitor has lost communication with the wireless sensor.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685